DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. The Applicant argues that Nakata teaches Doppler Ultrasound and not RF sensing and further that Nakata fails to teach analog signals.  The Examiner respectfully disagrees.  While the main embodiment of Nakata utilizes a Doppler radar sensor, Nakata further teaches an alternative embodiment utilizing RF sensors that also create Doppler shifted signals (e.g., a radio frequency “RF" signal, transmit the generated RF signal towards a subject, receive radiation scattered by the subject, extract a Doppler shifted signal from the scattered radiation, and derive information corresponding to physiological movement of at least a portion of the subject; paragraph [0018]).  Further it is noted that the received signal is Analog and is processed via a processor (see [0018], [0021], [0275]; [0273]). Since Nakata teaches each and every limitation, the rejections stand.  It is further noted that while 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each subject" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if “each subject” is the same or a different limitation that the “at least one subject” in claim 1, line 3.  It is suggested to change “each subject” to “the at least one subject”.
Claims 3-10 and 21 are rejected for inheriting the same deficiencies as claim 1.
Claim 11 recites the limitation "each subject" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if “each subject” is the same or a different limitation that the “at least one subject” in claim 11, line 3.  It is suggested to change “each subject” to “the at least one subject”.
Claims 13-20 and 22 are rejected for inheriting the same deficiencies as claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata et al. (U.S. Pub. 2013/0030257 hereinafter “Nakata”).
Regarding claims 1 and 11, Nakata discloses a system and a method for monitoring one or more cardiorespiratory parameters, behavior parameters, and health events based on the cardiorespiratory and/or behavior parameters (the system can be used to obtain respiratory rate, heart rate, and physiological waveforms including heart waveforms, pulse waveform, and/or a respiratory waveform, where these rates and waveforms can be analyzed to assess various physiological and medical parameters such as vital signs, medical conditions, psychological state, subject activity such as how often the subject is getting out of bed during the night, or location of the subject, where the information can also be used in apnea monitors; paragraphs [0006], [0166]), associated with at least one subject in at least one defined environment (the sensor unit that is wirelessly linked with a patient monitor can be located in relatively close proximity to the patient monitor, such as in the patient's room; paragraph [0271]), the system comprising: one or more sensor modules disposed within and/or on one or more defined environments (the sensor unit that is wirelessly linked with a patient monitor can be located in relatively close proximity to the patient monitor, such as in the patient's room, the system being used to obtain respiratory rate and heart rate information for a subject; paragraph [0271]), each sensor module including: one or more sensors disposed at a specific spatial location in the defined environment and configured to record sensor data of the subject (the sensor unit that is wirelessly linked with a patient monitor can be located in relatively close proximity to the patient monitor, such as in the patient’s room, the system being used to obtain respiratory rate and heart rate information for a subject, the sensor including recording hardware and software; paragraphs [0006], [0181], [0271]), the one or more sensors including one or more non-contact electric field 
Regarding claims 3 and 13, Nakata discloses the system according to claims 1 and 2, and the method of claims 11 and 12, respectively. Additionally, Nakata discloses, wherein the one or more processors is configured to determine whether the non-contact sensor data relates to one or more periods of stillness and/or movement based one or more thresholds and/or a location of the one or more non-contact sensors within the defined environment (the system can include one or more non-contact vital sign sensors, where vital signs including heart rate, pulse rate and respiratory rate, where a respiration cessation monitor can be based on estimating the relative amplitude of the 
Regarding claims, 4-5 and 14-15, Nakata discloses the system according to claim 1 and the method according to claim 11, respectively. Additionally, Nakata discloses, one or more environmental actuators configured to cause a change in one or more environmental conditions within the defined environment and/or deliver an alert according to operation instructions based on (i) stored triggering conditions and (ii) the non-contact sensor data, the one or more cardiorespiratory parameters, and/or the one or more behavior parameters (the system can trigger an alarm based on the sensor data and triggering conditions [90], [148]).
Regarding claim 9, Nakata discloses the system according to claim 1, and further Nakata discloses, wherein the one or more sensor modules includes a communication interface and one or more environmental actuators configured to cause a change in one 
Regarding claim 10, Nakata discloses the system according to claim 1, and further, Nakata discloses, wherein the one or more sensors includes tracking sensors configured to detect a subject with respect to the defined environment, a location of the subject within the defined environment, among others, or a combination thereof (the system can track a subject's physiological signals as the subject moves around, e.g., up and down in a bed, and track a subject's location as the subject moves around, e.g., up and down in a bed, where the patient monitor can be located in the patient's room and in other locations; paragraphs [0092], [0271]).
Regarding claim 19, Nakata discloses the method according to claim 11, and further discloses, comparing the (i) at least the non-contact sensor data, the one or more cardiorespiratory parameters, and/or the one or more behavior parameters to (ii) one or more stored triggering conditions to determine one or more operating conditions (the home sleep monitor system, which includes a radar-based physiological motion sensor, can include a sensor and monitor configured to detect the apneic events and trigger a separate device such as a module, where the system can be configured to 
Regarding claim 20, Nakata discloses the method according to claim 11, and further, Nakata discloses, wherein the one or more sensors includes tracking sensors configured to detect the subject using identification information, with respect to the defined environment, a location of the subject within the defined environment, among others, or a combination thereof (the system can track a subject's physiological signals .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata as applied to claims 1-5, 9-15 and 19-20 above, and further in view of Harris et al. (U.S. Pub. 2012/0215092 A1 hereinafter "Harris”).
Regarding claims 6 and 16, Nakata discloses the system according to claim 1 and the method according to claim 11, respectively. Nakata does not disclose, further comprising: a metal shielding material; and an electrical shielding material, wherein the metal shielding material and/or electrical shielding material at least partially surround the defined environment. However, Harris discloses a metal shielding material (a MRI control room for controlling the operation of an MRI scanner is located adjacent an 
Regarding claim 7, Nakata discloses the system according to claims 1 and 6 above. Additionally, Nakata discloses, wherein: each of a first environment and a second environment includes the one or more sensors (the sensor unit can be located in relatively close proximity to the patient monitor, such as in the patient's room, where the system is configured to wirelessly transmit the digitized signals from the sensor unit to the patient monitor in the patient's room and in other locations, where the device that is local to the patient or nurse is a monitor configured to display various physiological 
Regarding claim 8, Nakata in view of Harris discloses the system according to claims 1 and 6-7 above, respectively. Additionally, Nakata discloses, further comprising: a display, the display configured to display the non-contact sensor data and/or the one or more cardiorespiratory parameters for the first environment and the second environment (the sensor unit can be located in relatively close proximity to the patient monitor, such as in the patient's room, where the system is configured to wirelessly transmit the digitized signals from the sensor unit to the patient monitor in the patient’s room and in other locations, where the device that is local to the patient or nurse is a monitor configured to display various physiological and vital signs parameters; paragraphs [0271], [0311]).
Regarding claim 17, Nakata discloses the method according to claim 11 above. Additionally, Nakata discloses, wherein each of a first environment and a second environment includes the one or more sensors (the sensor unit can be located in relatively close proximity to the patient monitor, such as in the patient’s room, where the system is configured to wirelessly transmit the digitized signals from the sensor unit to the patient monitor in the patient's room and in other locations, where the device that is local to the patient or nurse is a monitor configured to display various physiological and vital signs parameters; paragraphs [0271], [0311]); and wherein the receiving the sensor data includes receiving the sensor data from each of the one or more sensors disposed in the first environment and the second environment (the sensor unit can be located in relatively close proximity to the patient monitor, such as in the patient's room, where the system is configured to wirelessly transmit the digitized signals from the sensor unit to the patient monitor in the patient's room and in other locations, where the device that 
Regarding claim 17, Nakata in view of Harris discloses the method according to claims 11 and 16, above. Additionally, Nakata discloses, wherein each of a first environment and a second environment includes the one or more sensors (the sensor unit can be located in relatively close proximity to the patient monitor, such as in the patient's room, where the system is configured to wirelessly transmit the digitized 
Regarding claim 18, Nakata in view of Harris discloses the method according to claims 11 and 16-17 above, respectively. Additionally, Nakata discloses, further comprising: displaying the non-contact sensor data and/or the one or more cardiorespiratory parameters for the first environment and the second environment (the sensor unit can be located in relatively close proximity to the patient monitor, such as in the patient's room, where the system is configured to wirelessly transmit the digitized signals from the sensor unit to the patient monitor in the patient’s room and in other locations, where the device that is local to the patient or nurse is a monitor configured to display various physiological and vital signs parameters; paragraphs [0271], [0311]).
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata as applied to claims 1, 3-5, 9-11, 13-15 and 19-20 above, and further in view of Howie et al. (U.S. Pub. 2014/0055269 A1 hereinafter "Howie”).
Regarding claims 21 and 22, Nakata discloses the claimed invention including using RF sensors for determining movement except for explicitly stating that the RF sensors are electric potential integrated circuits.  However, Howie teaches that it is known to use electric potential integrated circuits as set forth in Abstract, Paragraphs 20 and 26 to provide a known means for sensing electrical fields and using that data for monitoring vital signs based on sensed changes to an electrical field.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the RF sensor as taught by Nakata, with the known electrical potential .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/Primary Examiner, Art Unit 3792